Citation Nr: 1002713	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-31 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for disability 
manifested by pain in the lower extremities to include 
radiculopathy.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a dental disorder 
for the purpose of obtaining VA outpatient dental treatment.

6.  Entitlement to an initial compensable rating for 
residuals of a fractured thumb.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1999 to 
November 2003.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia 
RO that, in January 2007 denied service connection for 
disabilities of the ankles, knees, and back, radicuolopathy 
of the lower extremities, and a dental disorder, and, in 
August 2007, granted service connection for residuals of a 
right thumb fracture, rated 0 percent, effective August 10, 
2006.

During the course of the appeal, the jurisdiction of the 
claims file was transferred from the Philadelphia RO to the 
Boston RO.  

The issues of service connection for a back disability and a 
disability manifested by pain in the lower extremities to 
include radiculopathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current disability of 
either knee.

2.  The Veteran is not shown to have a current disability of 
either ankle.

3.  The Veteran separated from service in November 2003.

4.  The Veteran's certificate of discharge or release bears a 
certification that he was not provided a complete dental 
examination and all appropriate dental treatment within 90 
days prior to his discharge or release.

5. There is no evidence that he was provided written notice 
of the eligibility requirements for VA outpatient dental 
treatment at the time of his discharge.

6.  Residuals of a fractured right thumb are manifested by 
subjective complaints of pain and mild decrease in motor 
function; the Veteran's right thumb could oppose the other 
fingers without a gap.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 

3.  The Veteran is eligible for VA outpatient dental 
treatment on a one-time completion basis.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2009).

4.  The criteria for an initial compensable rating for 
residuals of a right thumb fracture are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (Code) 5228 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

August and October 2006 pre-decisional letters provided the 
Veteran with notice of VA's duties to notify and assist him 
in the development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letters 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain information and 
evidence in support of his claims, and general notice 
regarding how disability ratings are assigned.  He was also 
given notice regarding disability ratings and effective dates 
of awards. 

As the August 2007 rating decision on appeal granted service 
connection for residuals of a right thumb fracture and 
assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The question of 
whether a further VCAA letter for such "downstream" issues is 
required was also addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 
5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  In this case, the necessary SOC was issued in 
February 2009.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.


Service Connection Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Knees and Ankles

The Veteran seeks service connection for bilateral knee and 
ankle disabilities as being directly related to his service.  
Having carefully considered these claims in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against these claims and 
that the appeals must be denied.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
has a disability within the meaning of the law, for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran's service treatment records show that he reported 
a right ankle injury in March 2000.  The diagnosis was right 
ankle sprain and he was placed on light duty for 2 days.  On 
separation physical examination in August 2003, it was noted 
that there was an interval change in his medical history 
since his last examination that included occasional knee and 
ankle pain.  No diagnoses were provided.

Pertinent post-service medical records consist of VA 
examinations in November 2006 and July 2009.  Both examiners 
evaluated the Veteran's claimed right ankle disability and 
found no basis for providing a diagnosis despite subjective 
complaints of pain.  The examinations of the right ankle were 
normal and X-rays in July 2009 were normal.  Regarding the 
knees and left ankle, the July 2009 examiner noted the 
Veteran's complaints of pain, but X-rays and physical 
evaluations were normal.  As there was no pathology found, 
the examiner indicated there was no diagnosis. 

The Veteran has argued that he has the disorders in question, 
and that they resulted from his active service as an 
infantryman.  There is little question that while in service 
the Veteran underwent physical trials, and he may clearly 
provide competent lay evidence to relate these occasions for 
the purposes of development of this claim, he may not provide 
competent medical evidence which either diagnosing these 
disabilities or relates them to service.  

"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Although the Veteran has complaints of pain in his knees and 
ankles, there is no clinical evidence of a disability - most 
recently demonstrated in 2006 and July 2009.  However, the 
law holds that pain does not, by itself, without a diagnosed 
or identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  
In the absence of competent evidence (medical diagnoses) of 
this nature, the threshold requirement for substantiating his 
claim of service connection is not met.  Consequently, these 
claims must be denied.

Dental Condition

The Veteran contends that he received a filling and root 
canal in service and that as a result his tooth is aggravated 
by anything touching it that is hot or cold and he has pain 
in his tooth.  

Since the Veteran does not have missing teeth that are not 
replaceable by suitable prosthesis, the Board notes that he 
is claiming service connection for a dental disorder that is 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.181.

Since the Veteran does not have missing teeth that are not 
replaceable, consideration will not be given to 38 C.F.R. § 
17.161(a), which is only applicable to those veteran's that 
have missing teeth that are not replaceable.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).

The Veteran has not indicated that he lost his teeth as the 
result of combat wounds or other service trauma such that 38 
C.F.R. § 17.161(c), regarding dental trauma, is not 
applicable to his claim.  It is also noted that the Veteran 
was not a prisoner of war such that 38 C.F.R. § 17.161(d)(e) 
are not applicable to his claim.  Nor is it shown that the 
Veteran has indicated that his dental disorder is aggravating 
a service connected disability, consequently 38 C.F.R. § 
17.161(g) is not applicable to his claim.  In addition, the 
Veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation, he is not rated as 
100 percent disabled due to individual unemployability, nor 
is he a Chapter 31 vocational rehabilitation trainee, 
consequently 38 C.F.R. § 17.161(h)(i) are not applicable to 
his claim.

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1) (2009).

Recently, the time limit for application for treatment has 
been extended to 180 days.  The final rule implementing this 
change was published on October 8, 2008. 73 Fed. Reg. 58875- 
76 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
17.161(b)(1)).  As this is more favorable to the Veteran, 
this time limit will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

In this case, the Veteran's service medical records from 2000 
to 2003 show that he had a chipped tooth (#31), caries in 
teeth #18 and 19, dental work on tooth # 14, and removal of 
teeth #1, 16, 17, and 32.  The record show he had a complete 
examination within 180 days of separation, but not within 90 
days.  In August 2006, the RO received the Veteran's 
application for service connection for dental disability, 
which was over 180 days following his discharge from service.  
Review of the record does not; however, reveal any evidence 
showing that the Veteran signed a certification that he was 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  

As such, although he is not shown to have applied for dental 
treatment within 180 days of his discharge from service, he 
is found eligible for VA dental treatment on a one-time 
completion basis.  Accordingly, and resolving all reasonable 
doubt in the Veteran's favor (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that eligibility for VA 
outpatient dental (Class II(a)) treatment, on a one-time 
completion basis, is established.  See 38 C.F.R. 
§ 17.161(b)(1).

Increased Rating Analysis - Fractured Thumb

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.  As explained below, the Board finds that 
no "staged" ratings are warranted.

The Veteran's residuals of a fractured right thumb are 
currently rated as noncompensable under Code 5228.  Under 
this code, a 0 percent is warranted with a gap of less than 
one inch (2.5 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A 10 percent 
rating is warranted for a gap of one to 2 inches (2.5 to 5.1 
cm) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  A 20 percent rating 
evaluation is assigned when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a.  

There is no differentiation between the ratings assigned for 
the major and minor hands under these codes.  

There is no indication the Veteran has received treatment for 
residuals of his right thumb fracture.  The November 2006 and 
July 2009 VA examinations contain the only competent 
(medical) evidence upon which to rate the disability.  In 
2006, the Veteran reported that since his thumb surgery in 
service, he has had full functional use of the thumb, but he 
has been left with residual pain.  He described the pain as 
intermittent and moderate.  It occurred 2 to 3 times a day 
and lasted 15 minutes.  Flare-ups of pain occurred once a day 
and lasted one hour.  These episodes were precipitated by 
grasping and holding objects for more than 15 to 30 minutes 
or writing for more than 15 to 20 minutes.  The Veteran was 
able to oppose his right thumb to the tips of the index, 
third, fourth, and fifth fingers.  He could also approximate 
to the second, third, fourth, and fifth tips of his fingers 
to the median crease or transverse fold of his right palm.  
In grasping objects, his motor strength was 4/5.  There was 
no obvious abnormality noted with immediate grasping, 
pushing, pulling, twisting, or probing.  With touching or 
expression, the Veteran had difficulty in writing for 
extended periods of time due to right thumb pain.  The 
examiner's impression was that examination of the right thumb 
was normal with the exception of mild residual motor loss.

In 2009, the Veteran's finger motor strength was tested and 
the results were 5/5 for flexion, abduction, and thumb 
opposition.

Based on the findings of the examinations, there is no 
demonstrable limitation of motion in the right thumb or a gap 
when attempting to oppose fingers.  Under these 
circumstances, even the criteria to satisfy a 0 percent 
rating are not met.  The Board has also considered additional 
factors that are considered when evaluating musculoskeletal 
disabilities.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  Even taking into 
consideration the Veteran's complaints of pain on use and the 
objective evidence of minimal weakness in motor strength 
shown in 2006, neither the lay nor medical evidence reflects 
the functional equivalent of the criteria required for a 
compensable evaluation.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  

In short, there is no competent evidence during the course of 
the appeal that shows the Veteran's right thumb disability 
meets or approximates the criteria for a compensable rating.



ORDER

Service connection for bilateral knee disabilities is denied.

Service connection for bilateral ankle disabilities is 
denied.

Service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment on a one-time 
completion basis is granted.

A compensable rating for residuals of a right thumb fracture 
is denied.


REMAND

The Board finds that the July 2009 VA examination was 
inadequate to decide these claims the claims of service 
connection for a back disability and a disability manifested 
by pain in the lower extremities to include radiculopathy; 
therefore, a remand of these issues is necessary.  

The examiner stated that the claims file was reviewed and 
that the service treatment records did not relate to any back 
issue.  However, the Board's review of the claims files 
revealed that the Veteran reported on his separation physical 
exam that he had chronic low back pain.  Such complaints are 
pertinent and should have been noted and addressed.  Since 
this was not discussed by the examiner, the review of the 
claims file does not appear to have been thorough.  The 
examination is also inadequate because the opinion that the 
Veteran's current low back disability is less likely as not 
related to service is not accompanied by a rationale.  In 
this case, an explanation is especially important since low 
back complaints were noted in service.

Further, while the examiner found no evidence to support a 
diagnosis of radiculopathy, the diagnosis of degenerative 
disc disease included radiculitis symptoms.  

As the Board is not qualified to make a medical distinction 
between radiculopathy and radiculitis, it is necessary to 
also remand the matter involving the Veteran's radicular 
symptoms in the lower extremities.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
 It also appears that the Veteran's claimed radiculitis 
symptoms may be intertwined with the Veteran's claimed back 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran 
for a VA orthopedic examination to 
determine the likely etiology of his low 
back disability and radiculitis symptoms.  

The following considerations will 
govern the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. After reviewing the Veteran's 
claims file and examining the 
Veteran, the examiner should opine 
whether the Veteran's current low 
back disability is related to his 
service and the complaints of low 
back pain noted therein.

c. The examiner should opine whether 
the Veteran's complaints of pain in 
the lower extremities are related to 
the radiculitis that was diagnosed 
on the last VA examination. 

d. The examiner must state the 
medical basis or bases for his or 
her opinion.  However, if the 
examiner cannot respond to the 
inquiries without resort to 
speculation, he or she should so 
state.

2.  The RO will advise the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

3.  Following such development, the RO 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO shall 
issue the Veteran and his representative 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


